*324OPINlOfl
.by IU3 Huilux _ : 11
This is a claim for ■balance alleged to be due by defendant on open account to tbe late firm of ¿unan 1 liainey; whose ou.tatar.ding accounts plaintiff has tbe sole right to collect.
The items of cobit are not disputed, except as to a small overcharge, to be Mentioned later <jn; and. tve defensa is that the claim 'is been paid in full, and even overpaid; for ’"btej. overpayment defendant asks judgment in reconvention.
I.
xhe firm of Annan & Rainey was -formed January 1st 1913 and dissolved January Pth 1915, being succeeded by the firm of^unan & Davidson. Defendant v>sid purchased'goods on open account from Annan i,- xiainey from the very formation of the partnership almost until its dissolution; that is to say, from January ls + 1913 to November 27th 1913. Dut he lever bought anything from the firm of ..'man i Davidson.
II.
The account sued upon is as follows;
Debits




*325


Ill-
Upon the books of Annan *¡ Rainey defendants account stands as follows;



17.



*326Corresponding with the total debit of the account sued upon; and subject to credits of $4653.85 as aforesaid; thus leaving a balance of $1257.15, as herein sued for.
T.
The additional credits which defendant claims are thirteen payments as follows;
1. Seven checks in favor of Annan & Rainey dated Jany 12th 1915 to June 21st 1915, aggregating $2125.
2. One check in favor of Mr Annan, Jañy 17/16 for $200; and three checks in favor of Amad « Davidson, one Teby 2l/l6 for $175, one LIch 14/16 for '$200, one April 5/16 for $200; these four checks aggr"gating $775.
0. One check in favor of Annan 1. Rainey, dated -Au-ly $7/15, for $200.
4. One check in frvor of Annan A Rsiney, dated Ii'ott 15/15, for $000.
71.
I. The evidence conclusive ly that all during the years 1913, 1914 and 1915 defendant was constantly at plaintiff's place of business and regularly received nront’-ly statements of Mr coconut; to which he offered no objection except as to the overcharges abo^e mentioned. Jhere js th"refore not t’’P slightest doubt that he knew the balance against bin according to the books *327of üimsn & Rainey on December Elat 1914 was $£272.75, ana knew that this balance was correct.
Accordingly it was both proper and strictly according to law (0. C. 2166) that the seven payments to Annan & Sainar made between Jany 18th 1915 and June £lst 1915, aggregating $2125, should be imputed to this old balance instead of Á' to the new purchases now sued upon. These $2125 with $6 for cartage (say $2131.) reduced the amount of that balanoo to $141.75; thus wiping out all purchases except those of Dec 7th. 16th and 24th 1914, with which the account begins. Defendant has therefore reoeit'ed proper credit 'for these seven payments.
2. The four raynents aggregating $775, made between Jany 17/16 and Aprid 5/l6 (after the dissolution of the firm of Annan & Rainey) were credited to him on the books of Annan \ Davidson, of whom he had bought nothing. Of course he was entitled to credit for this amount; but full credit was duly given him by the Journal credit of Uarch 21st 1917.
As a matter of book keeping that was the proper way the to show credit; but be that as it may, it is clear that defendant is not entitled to double credit, which he v/ould certainly receive were he allowed both journal credit and in addition thereto the Cash oredit also. Defendant has *328therefore also received due oredit for these four payments.
0. She checfc of July 17/15, for $200, was duly and properly credited in the hooks on the day of its receipt. By é§ a clerical error this credit appears on the account as of July 27th, on whioh day defendant had no credit on the hooks. The credit of July 27th appearing on the aooount, is the same as that of July 17th appearing on the hooks,
4. The check of November 15th 1915, for $300, was credited in the cash hook on the day it was reoeived; hut was erroneously posted into the ledger as of November 10th, on whioh day defendant had made no payment. The oaredit of November 10th is therefore the same as that now claimed.
711.
Defendant claimed; and the Judge below allowed, certain overcharges (of whioh defendant testified to $84.10), Plaintiff in answer to the appeal, prays that this delaaiitm he not allowed; hut we see no reason for this. Defendants testimony is uncontradicted, not unreasonable, and sufficiently convincing to have satisfied the trirl judge who heard him. Vie will therefore not disturb his finding except to oorrect a clerical error in the amount. He allowed $96.75; we find only $84.10. Otherwise the judgment appealed from is correct.
*329February 7th, 1921.
It is therefore ordered that the credit allowed defendant against the1 main demand be now reduced from ¿96»75 to ¿84.10; and as thus snKBdSd the judgment appealed from is affirmed at defendant's cost.
Hew Orleans la,